UNITED STATES COURT OF APPEALS
                        For the Fifth Circuit

                     ___________________________

                             No. 00-20897
                           Summary Calendar
                     ___________________________


                          IN RE: PAUL E. NUNU,
                                                                    Debtor,

                     PAUL E. NUNU; SHANDA NUNU,

                                                              Appellants,

                                  VERSUS


           DEL LAGO ESTATES PROPERTY OWNERS ASSOCIATION,

                                                                Appellee.


          Appeal from the United States District Court for
                   the Southern District of Texas

                             April 23, 2001

Before DAVIS, JONES and DeMOSS, Circuit Judges.

PER CURIAM:1

     Paul E. Nunu and his wife Shanda Nunu appeal from a final

judgment in an adversary proceeding incident to Nunu’s Chapter 7

bankruptcy.    They challenge the denial by both the District and

Bankruptcy Courts of their residential urban homestead exemption as

applied   to   property   Nunu   owns   located   in   Del   Lago   Estates

subdivision in Conroe, Texas. Nunu owns other property in Houston,


     1
       Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Texas that is the site of a residence and Paul Nunu’s business

office.      Nunu argues that he is entitled to a homestead exemption

covering both properties which would entitle him to discharge the

lien claimed on the Del Lago property by the creditor, Del Lago

Estates Property Owner’s Association.

       Nunu argues first that the District Court erred by failing to

give   res    judicata     or   collateral   estoppel    effect   to   certain

statements in the state court judgment that is the basis of the

Creditor’s lien and in a Memorandum Opinion of the Bankruptcy

Court. The validity of the homestead exemption was not an issue in

the state court proceedings.           Accordingly, it can have no res

judicata or collateral estoppel effect in these proceedings.                  In

addition, we agree with the District Court that the Bankruptcy

Court was entitled to revise its preliminary findings following an

abbreviated hearing on a motion and that the preliminary finding is

not binding as the law of the case.          U.S. v. O’Keefe, 169 F.3d 281,

283 (5th Cir. 1999); Meineke Discount Muffler v. Jaynes, 999 F.2d

120, 122 (5th Cir. 120, 122 (5th Cir. 1993).

       We also agree with the District Court’s and Bankruptcy Court’s

determination that the Del Lago property was not “in the same urban

area” as the Houston office/residence and was not “used for the

purposes of an urban home” which would qualify the Del Lago

property for the Texas homestead exemption.              Tex. Prop. Code §

41.002(a).       Whether    a   property   constitutes   a   homestead   is    a

question of fact which we review under the clearly erroneous
standard.   Gregory v. Sunbelt Savings, F.S.B., 835 S.W.2d 155, 158

(Tex. App. - Dallas, 1992, writ denied).         The factual bases for the

courts’ judgments   are    clearly   set   out    in   their   opinions   and

supported by the record.

     Nunu also challenges the validity of the creditor’s lien on

the Del Lago property.    This challenge seeks to relitigate issues

that were presented and decided in the state court litigation,

which resulted in a consent judgment that Nunu’s Del Lago lot was

subject to the 1988 Restrictions on Del Lago subdivision lots and

awarding damages.   Those issues may not be relitigated here.             We

agree that the award for past assessments and attorney fees is

secured by a lien on the Del Lago lot.            Inwood North Homeowners

Association, Inc. v. Harris, 736 S.W. 2d 632 (Tex. 1987). Finally,

since the Del Lago lot is not exempt from the bankruptcy estate as

urban homestead property, Shanda Nunu has no right under Texas law

to consent to or challenge any encumbrance.

     Accordingly, we AFFIRM for essentially the reasons stated by

the District Court in its Memorandum and Order dated August 31,

2000 and by the Bankruptcy Court in its Memorandum Opinion dated

March 31, 2000.